TRI Pointe Homes Completes Exchange Offers Irvine, California, June 19, 2015 – TRI Pointe Homes, Inc. (NYSE: TPH) today announced the final results of its offers to exchange (the“Exchange Offers”): · $450,000,000 aggregate principal amount of newly issued 4.375% Senior Notes due 2019 (the“New 2019 Notes”) that have been registered under the Securities Act of 1933, as amended (the“Securities Act”), and the related guarantees, for a like principal amount of outstanding restricted 4.375% Senior Notes due 2019 (the“Outstanding 2019 Notes”), and the related guarantees; and · $450,000,000 aggregate principal amount of newly issued 5.875% Senior Notes due 2024 (the“New 2024 Notes” and, together with the New 2019 Notes, the“New Notes”) that have been registered under the Securities Act, and the related guarantees, for a like principal amount of outstanding restricted 5.875% Senior Notes due 2024 (the “Outstanding 2024 Notes” and, together with the Outstanding 2019 Notes, the “Outstanding Notes”), and the related guarantees. The Exchange Offers expired at 5:00 p.m. New York City time on June17, 2015 (the“Expiration Date”). As of the Expiration Date, $450,000,000 aggregate principal amount, or 100%, of the Outstanding 2019 Notes and $450,000,000 aggregate principal amount, or 100%, of the Outstanding 2024 Notes, had been tendered for exchange in the Exchange Offers.TRI Pointe accepted all of the Outstanding Notes tendered in exchange for a like principal amount of the corresponding series of New Notes. Settlement occurred on June 18, 2015. The New Notes are guaranteed by TRI Pointe’s subsidiaries that guaranteed the Outstanding Notes.The Exchange Offers will not affect TRI Pointe’s outstanding debt levels, as New Notes were issued only upon cancellation of a like principal amount of the corresponding series of Outstanding Notes.The sole purpose of the Exchange Offers was to fulfill TRI Pointe’s obligations under the registration rights agreements with holders of the Outstanding Notes. Additional Information This press release is for informational purposes only and is neither an offer to buy, nor a solicitation of an offer to sell, the New Notes. The Exchange Offers were made solely pursuant to the prospectus dated May19, 2015. About TRI Pointe Headquartered in Irvine, California, TRI Pointe (NYSE: TPH) is one of the top ten largest public homebuilders by equity market capitalization in the United States. The company designs, constructs and sells premium single-family homes through its portfolio of six quality brands across eight states, included Maracay Homes in Arizona; Pardee Homes in California and Nevada; Quadrant Homes in Washington; Trendmaker Homes in Texas; TRI Pointe Homes in California and Colorado; and Winchester Homes in Maryland and Virginia. Additional information is available at www.tripointegroup.com.
